Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1, 2, 7, 8 and 13 were amended.
This is a Final Action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 02/09/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Curley et al. (US 2013/0080389) in view of Lewis et al. (US 2013/0073519)

1. Curley teaches, A method comprising: 
determining that a reference and metadata are received before data content of a data extent of a file being replicated from a first volume to a second volume, wherein the reference corresponds to a name assigned to the data extent and wherein the metadata specifies a file layout of the file, a size of the file (Paragraph 30 and fig. 2 – teaches “name assigned to a data extent:” logical data block identification information (VBNs) and their corresponding physical data block identification information (PBNs), Paragraph 7 – teaches file layout metadata reference structures to manage mapping of data extents to be replicated to a second volume, Paragraph 4 teaches metadata/name replication prior to data content – declare the data migration of a data structure complete and facilitate access to the digital data of the data structure substantially as if the data migration were complete, prior to actual completion of the data migration); 
in response to the reference being received before the data content, performing an absent allocation for the data extent at the second volume to create absent allocated data within the second volume based upon the reference and the metadata such that access to the file is provided before receipt of the data content (Paragraphs 47-48 teaches transfer and storage at a destination (“second volume”) including file layout metadata with structures to describe and reserve (“allocate”) space for data that is (“absent” because it is) not yet transferred but will be transferred later: absent data block information is stored in the migrated data structure (e.g., buffer tree 200) … associated with the later migration of absent data [buffer tree is metadata, Curley Fig. 2, label 200, (block pointers indicating file relationships/layout)), wherein the absent allocation takes the metadata as parameters, and wherein the file layout within the metadata is used as a parameter for the absent allocation (Paragraph 41 – teaches the absent allocation is based on a particular metadata); and 
in response to receiving the data content of the data extent, filling the absent allocated data with the data content (Paragraph 44 – teaches level 0 (L0) PBN for an absent allocated data block of embodiments of the invention does not contain valid data while the data block is absent allocated, although it may be later filled with valid data, such as using a fetch and fill process); 
populating a data extent mapping that maps references of received data extents from the first volume to corresponding data contents of local data extents in the second volume (Paragraph 7 – teaches that An absent allocation technique using AA states of embodiment constructs a logical view of the migrated data structure… For example, in WALF filesystem, the buffer tree and container map are logically constructed but left physically absent in providing AA state… Such logically allocated buffer tree captured by PIT processes that are physically absent are used in combination with the container map, which continues to be populated as data is subsequently migrated)
Curley does not teach or disclose explicitly,
…a format of the file, and a length of changed content of the file wherein a storage management system performs data replication by sending the data extent once and subsequently refers to the replicated data extent at the second volume multiple times during subsequent data replication;
However, Lewis teaches,
…a format of the file, and a length of changed content of the file (Paragraph 52-53 55 & 56 – teaches file layout described by the inode of the file, file type, as well as, teaches during replication, a snapshot is taken which includes the changes to the data, as well as metadata that includes changes to the volume metadata) wherein a storage management system performs data replication by sending the data extent once and subsequently refers to the replicated data extent at the second volume multiple times during subsequent data replication (Paragraph 9 – teaches replication subsequent data from the second volume multiple times); and 
evaluating the data extent mapping to resolve names of data extents and to add data content of the data extends to files at locations where the data extents are referenced in the second volume as directed by the first volume (Paragraph 62 – teaches evaluating and resolving named data extents, that are referenced in the second volume as directed by the first volumn).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the teachings of Curley and Lewis because both Curley and Lewis are in the same field of endeavor of data migration and replication and by combining Curley with Lewis, would allow Curley the ability to evaluate and resolve names of the data extents would allow for data extent sharing for deduplication thereby enable a volume effectively to hold far more data than the space it actually uses (Paragraph 6, Lewis).

2. The combination of Curley and Lewis teach, The method of claim 1, comprising: maintaining the data extent mapping between the references and the data contents stored within the second volume, wherein the data extent mapping maps the reference to the data content of the data extent (Paragraph 24 – teaches A logical mapping scheme providing logical data block mapping information, stored within and stored without the data structures, may be utilized by system 100 in providing such data management, Curley).

3. The combination of Curley and Lewis teach, method of claim 2, comprising: resolving the data extent based on the data extent mapping (Paragraph 62 – teaches resolving data extent based on mapping, Lewis).

4. The combination of Curley and Lewis teach, the method of claim 3, comprising: adding the data extent at a referenced location, referenced by the reference, within the file stored in the second volume (Fig 4, Paragraph 54, and 85-92 – teaches replacing names (references) with data extents wherein the data is stored in a data warehouse, Lewis).

5. The combination of Curley and Lewis teach, the method of claim 1, comprising: adding the data content into the data extent of the file upon receipt of the data content after performance of the absent allocation (Paragraph 44 – teaches level 0 (L0) PBN for an absent allocated data block of embodiments of the invention does not contain valid data while the data block is absent allocated, although it may be later filled with valid data, such as using a fetch and fill process, Curley).

6. The combination of Curley and Lewis teach, the method of claim 5, wherein the adding comprises: 
adding the data extent to the file based on information from the first volume (Paragraph 62 – teaches resolving data extent based on mapping, Lewis).

7.  Claim 7 is similar to claim 1 hence rejected similarly.  Claim 7 further recites additional elements, a non-transitory computer readable medium having sored thereon instructions (Paragraphs 19-23,36 and Fig. 1, Curley).

Claim 8 is similar to claim 2 hence rejected similarly.
Claim 11 is similar to claim 5 hence rejected similarly.

19. The combination of Curley and Lewis teach, the computing device of claim 14, wherein the instructions cause the processor to:
	create an entry within the data extent mapping to map first data content to a first reference for a first data extent replicated from the first volume to the second volume (Paragraph 112 – teacher creating a map entry, Lewis).

20.  The combination of Curley and Lewis teach, the computing device of claim 14, wherein the first volume is hosted by a first computing device (Fig 1 and 4, Paragraphs 2, 5-6 and 49 – teaches first volume is hosted by a first computing device . Lewis).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMRESH SINGH/Primary Examiner, Art Unit 2159